Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on December 14, 2020 is acknowledged.
Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.
Claim Objections
Claims 12-19 objected to because of the following informalities: the reply filed December 14, 2020 lists these claims as having the status “Original” instead of “Withdrawn.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Fischer (US 2019/0061061, under 35 USC 102(a)(2); WO 2017059842, under 35 USC 102(a)(1); all citations are to US 2019/0061061).
Regarding claim 1, Fischer discloses an additive manufacturing assembly (Fig. 1) comprising: a substrate (printing platform 5, [0051], Fig. 1); a nozzle for depositing additive material onto the substrate (nozzle of material supply device 9, [0051], Figs. 1-2); at least one cooling nozzle for supplying a cooling fluid to at least a portion of the substrate (nozzles 10 of fluid supply device 3 supplying coolant 4, abstract, [0055], Fig. 2, claim 1), the at least one cooling nozzle being movable relative to the substrate (printing structure is moveable above printing platform 5, Fig. 1); and a controller operably coupled to the cooling nozzle, wherein the controller is programmed to control operation of the at least one cooling nozzle to achieve a desired convection heat transfer coefficient of the additive material (camera system and individually controllable nozzles with an evaluation and control unit, [0041]).  
Regarding claim 2, Fischer discloses wherein the controller is programmed to control an angle of the at least one cooling nozzle relative to the substrate ([0019-20], [0056], Fig. 3).  
Regarding claim 3, Fischer discloses wherein the controller is programmed to control a flow rate of the cooling fluid output from the at least one cooling nozzle ([0035-37]).  

Regarding claim 5, Fischer discloses wherein the at least one cooling nozzle is movable with the energy source (embodiments wherein the heat source providing the laser beam is part of the moveable machining module move with cooling nozzles of machining module, [0018],  printing structure is moveable above printing platform 5, Fig. 1).  
Regarding claim 6, Fischer discloses wherein the energy beam forms a melt pool in the substrate (melt bath, [0013-15]), and the controller is programmed to position the at least one nozzle such that the cooling fluid is directed toward a trailing edge of the melt pool (cooling of zooling nozzles targeted at location trailing site of generation action, [0013], [0023-24]).  
Regarding claim 11, Fischer discloses wherein the desired convection heat transfer coefficient is selected to control a morphology of the additive material deposited on the substrate ([0025]).  

Claim(s) 1-4, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Withey (US 2006/0054079).
Regarding claim 1, Withey discloses an additive manufacturing assembly (apparatus 8, [0040], Fig. 2) comprising: a substrate (table 12, [0048], Fig. 2; (Table 12 is labeled as 13 in Fig. 
Regarding claim 2, Withey discloses wherein the controller is programmed to control an angle of the at least one cooling nozzle relative to the substrate (second cooling fluid flow means 30 is moveable to be directed at most recently formed deposit 22, [0040], Figs. 2-4).  
Regarding claim 3, Withey discloses wherein the controller is programmed to control a flow rate of the cooling fluid output from the at least one cooling nozzle ([0019]).  
Regarding claim 4, Withey discloses an energy source for directing an energy beam onto the substrate (laser 14 directing laser beam 20, [0029], [0033], [0039], Figs 1-4), the energy source being coupled to the controller and movable relative to the substrate (computer 42, [0029], [0048], Fig. 2).  
Regarding claim 6, Withey discloses wherein the energy beam forms a melt pool in the substrate (pool of molten metal, [0029]), and the controller is programmed to position the at 
Regarding claim 11, Wiley discloses wherein the desired convection heat transfer coefficient is selected to control a morphology of the additive material deposited on the substrate (preferential thermal gradient for single crystal growth, and therefore shape, [0016-19], claims 1, 30, 31, 34-36).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2019/0061061, under 35 USC 102(a)(2); WO 2017059842, under 35 USC 102(a)(1); all citations are to US 2019/0061061) as applied to claim 4 above, and further in view of Carter (US 2017/0051386).
Regarding claim 7, Fischer discloses wherein the at least one cooling nozzle includes a plurality of cooling nozzles (cooling nozzles 10, [0055], Fig. 2), the plurality of cooling nozzles being positioned circumferentially around the material supply device (cooling nozzles 10 are positioned circumferentially around material supply device 9, [0055], Fig. 2).  
Fischer teaches an additive manufacturing assembly substantially as claimed. Fischer does not teach the location of the energy source.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser beam generator of the machine module of Fischer to direct the laser beam with material circumferential to the laser beam generator because Fischer is silent on where to locate the energy source and [0030] and [0032] Carter fills this silence by teaching locating the energy source with the material supplier circumferential to the energy source. As modified, with cooling nozzles 10 of Fischer circumferential to material supply device 9, cooling nozzles 10 of Fischer would further be circumferential to the laser beam.
Regarding claim 8, Fischer as modified teaches wherein the energy source is movable relative to the substrate in a scan direction (modified embodiments wherein machining module which includes laser beam generator surrounded by cooling nozzles 10 and the machining module moveable above printing platform 5, [0012], [0041], Fig. 1), a portion of plurality of cooling nozzles is arranged forward of the energy source with respect to the scan direction and another portion of the plurality cooling nozzles is disposed behind the energy source with respect to the scan direction (as modified, circumferential arrangement constitutes a portion arranged forward with respect to the scan direction and another portion behind, [0024], Fig. 2).  

Regarding claim 10, Fischer as modified teaches wherein the portion of plurality of cooling nozzles arranged forward of the energy source with respect to the scan direction is non-operational (nozzles ahead of the site of generation action is not emitting cooling fluid, [0024], [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter (US 10,443,115 and US 2019/0323111) have a similar disclosure to Carter (US 2017/0051386), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774